department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list mar hherkkererirerrer er ir eere rrek kek errereieer erk krererererkeer legend taxpayer a krekkkeerereeeeeeeik decedent b hr enn ee rdeoone plan x heeererekerererereeke amount c fre rk amount d krekkerekekrekkk kk ik company m hekkkereekreerereereek bank r hk re account s rrekkkrkekeerekekkekeereee company p doe ira y hhh pred sereenine dear keekkekeekeeekkeerere this is in response to your letter dated date as supplemented by letters dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code rhkkeerekrerierere ree the following facts and circumstances have been submitted under penalty of perjury in support of the ruling_request taxpayer a's husband decedent b died at the time of his death decedent b was a participant in plan x a qualified_retirement_plan described in sec_401 a of the code son with the assistance of her brother-in-law taxpayer a applied for a distribution of decedent b ’s account in plan x based on her brother-in-law’s advice taxpayer a intended to roll over the distribution from plan x to an individual_retirement_arrangement ira in a tax-free_rollover as described in sec_402 of the code na letter dated february the sole beneficiary of decedent b's entire_interest in plan x your authorized representative asserted that taxpayer ais the administrator of plan x distributed the balance of decedent b's plan x account in two portions a check in the amount of amount c which represented decedent b's interest in pooled investment vehicles and a stock certificate representing decedent b's shares of company m's common_stock taxpayer received a check in the amount of amount c from plan x in early april not wanting to leave the check unattended while she was out of town taxpayer a on april deposited amount c into account s a regular savings account she and decedent b maintained with bank r documentation submitted with your request for a ruling indicates that amount c continuously remained in account f from april to july taxpayer a withdrew amount c from account s and on july y a rollover ira at company p to show her good_faith and intent to complete a tax-free_rollover established ira taxpayer a received a stock certificate dated april represented decedent b's shares of company m's common_stock taxpayer a retained the stock certificate in her possession until august - documentation submitted with your request for a ruling indicates that taxpayer a to show her good_faith and intent to complete a tax-free_rollover deposited the stock certificate into ira y on amount d represents the value of the stock on august august _ taxpayer a represents that she did not negotiate or otherwise use amount d contributing it to ira y from plan x which prior to your authorized representative has asserted that decedent b died suddenly ‘and that as a result of his death you were thrust into a position of handling decedent b's estate and related financial affairs your authorized representative also asserts that you have limited experience in financial matters and in particular technical tax-related matters such as qualified_retirement_plan rollovers friar ir er iii eti rik based on these facts and representations you request the following ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount c and amount d from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid code sec_402 provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph code sec_402 defines eligible_rollover_distribution as any distribution to the employee of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and kkk kiererereerkeek c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457sand vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 will apply to such distribution in thesame manner as if the spouse were the employee sec_1_402_c_-2 of the income_tax regulations question and answer provides generally that if a distribution attributable to an employee is paid to the surviving_spouse of the employee after the employee's death sec_402 of the code applies in the same manner as if the spouse were the employee therefore a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and sec_402 and applicable regulations code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would - be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 revproc_2003_16 r b date provides that in determining whether to grant a wavier of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that she is the surviving_spouse of decedent b and is the sole beneficiary of decedent b’s entire_interest in plan x tire ree ti rior to show her good_faith and intent to make a tax-free_rollover documentation submitted with the ruling_request further demonstrates that taxpayer a received two separate distributions from plan x in the amount of amount c and amount d account statements issued to taxpayer a by bank r indicate that amount c was deposited into account s shortly after its receipt by taxpayer a and that such amount remained in account s until taxpayer a withdrew amount c on july based on additional information submitted on taxpayer a's behalf it shows that taxpayer a on july established ira y a rollover ira at company p and that she contributed amount c to that ira the stock certificate representing decedent b's shares of common_stock remained in taxpayer a's possession from april have asserted that while the stock certificate was in your possession you did not deposit it negotiate it or otherwise use it for any reason to show your good_faith and intent to complete a tax-free_rollover on august ‘ amount d the value of the decedent's stock on that day was also contributed to ira y the information submitted indicates that the reason for failure to comply with the 60-day requirement was due to the sudden death of decedent b and the burden you encountered in handling his estate and other financial matters your request for this ruling was submitted to the service shortly after you contributed amount c and amount d to ira y until august you - taxpayer a established ira y a rollover ira with company therefore pursuant to sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c and amount d from plan x on july p and contributed amount c to ira y on august amount d the value of decedent b's shares of company m's common_stock to ira y provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to these contributions we conclude that the 60-day rollover requirement is waived and that amount c and amount d will be considered rollover_contributions within the meaning of sec_402 of the code taxpayer a contributed this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling assumes that plan x meets the qualification requirements of code sec_401 and that ira y meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent rrreakreeireeriire ik we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office if you wish to inquire about this ruling please contact ii se t ep ra t2 kreekekeeeererererte i iste sissies iai sincerely yours igned joyce floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
